983 F.2d 298
299 U.S.App.D.C. 273
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Irene S. ATRAQCHI, et al., Appellants,v.UNKNOWN NAMED AGENTS OF THE FEDERAL BUREAU OF INVESTIGATION, et al.
No. 92-5238.
United States Court of Appeals, District of Columbia Circuit.
Dec. 28, 1992.

Before SILBERMAN, BUCKLEY and KAREN LECRAFT HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court order filed June 24, 1992 dismissing appellants' complaint for lack of subject matter jurisdiction be affirmed.   The complaint contains factual allegations that are so implausible as to be "fantastic or delusional."   Neitzke v. Williams, 490 U.S. 319, 328 (1989).   On this basis alone, dismissal of the complaint for lack of subject matter jurisdiction was appropriate.   Id. at 327 n. 6 ("A patently insubstantial complaint may be dismissed ... for want of subject-matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1)").   Cf. Crisafi v. Holland, 655 F.2d 1305, 1307-08 (D.C.Cir.1981) ("A court may dismiss as frivolous complaints ... postulating events and circumstances of a wholly fanciful kind").


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition any timely petition for rehearing.   See D.C.Cir.Rule 15.